DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 16 September 2022.  The changes therein and corresponding remarks have been considered.
No claims have been cancelled or added via the amendment.  Therefore, claims 1-21 remain pending in the application.  Of these, claims 14-15 have been previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In each of claims 3 and 17, it is unclear in the claims whether each “convolutional weight” is associated with only the corresponding “synapse circuit” or with only the corresponding “neuron circuit” or both.
On page 14 of Remarks filed 16 September 2022, the applicant indicated that “Claim 3 is hereby amended to recite that the memristor neuron circuit and coupled synapse circuit coupled ‘together’ have the recited convolutional weight” and “Claim 17 is amended consistently” (underlines by the examiner).  
First, the amended claims filed 16 September 2022 do not appear to include such amendments.  
Further, the applicant’s specification as originally filed appears to describe “convolutional weights” only in association with “synapse elements” (e.g., paragraph [0007] “Synapse elements representing convolutional weights”; also paragraph [0036]).
Therefore, the above rejections have been maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0342301 A1 (“MIAO”) in view of US 2014/0214738 A1 (“PICKETT”) or “Biological plausibility and stochasticity in scalable VO2 active memristor neurons” Nature Comm. (2018) 9:4661, pp. 1-10 (“YI”; an IDS reference).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claims 1 and 16, MIAO discloses a circuit and a method for performing energy-efficient and high-throughput multiply-accumulate (MAC) arithmetic dot-product operations and convolution computations comprising: 
a two-dimensional crossbar array (e.g., including K+ and K– in Fig. 4; see also Figs. 6 and 7) comprising a plurality of row inputs (e.g., for the pair X1 and –X1, the pair Xi and –Xi, etc.) and at least one column (e.g., the left column in Fig. 4) having a plurality of column circuits (e.g., associated with the pair X1 and –X1, the pair Xi and –Xi, etc.), wherein each column circuit (e.g., associated with the pair X1 and –X1 in Fig. 4) is coupled to a respective row input (e.g., the row input for the pair X1 and –X1); 
an excitatory neuron circuit having an input (e.g., providing the signal associated with X1 in Fig. 4, since K+ and K[Symbol font/0x2D] are associated with a neuron node, with reference to paragraphs [0015] and [0016]; also, with reference to paragraph [0006] “The input module converts the input signal into the input voltage pulse signal required by the convolutional neural network module, and then transmit the input voltage pulse signal into the convolutional neural network module”; also, with reference to an f(.) circuit for y in Fig. 4 as an input circuit for Fig. 6; given a broadest reasonable interpretation in the absence of further distinguishing details in the claim) coupled to a respective row input (e.g., the row input for the pair X1 and –X1); 
an inhibitory neuron circuit having an input (e.g., providing the signal associated with [Symbol font/0x2D]X1 in Fig. 4, since K+ and K[Symbol font/0x2D] are associated with a neuron node, with reference to paragraphs [0015] and [0016]; also, with reference to paragraph [0006] “The input module converts the input signal into the input voltage pulse signal required by the convolutional neural network module, and then transmit the input voltage pulse signal into the convolutional neural network module”; also, with reference to an f(.) circuit for [Symbol font/0x2D]y in Fig. 4 as an input circuit for Fig. 6; given a broadest reasonable interpretation in the absence of further distinguishing details in the claim) coupled to the respective row input inverted (the row input for the pair X1 and –X1); and 
wherein each column circuit (e.g., associated with the pair X1 and –X1 in Fig. 4) coupled to said respective row input comprises: 
a first synapse circuit (e.g., the top left memristor within K+) coupled to an output of the excitatory neuron circuit (e.g., via the top row line within K+) coupled to said respective row input (the row input for the pair X1 and –X1), the first synapse circuit having a first output (e.g., the output of the top left memristor within K+); 
a second synapse circuit (e.g., the top left memristor within K–) coupled to an output of the inhibitory neuron circuit (e.g., via the top row line within K–) coupled to said respective row input (the row input for the pair X1 and –X1), the second synapse circuit having a second output (the output of the top left memristor within K–); and 
an output excitatory neuron circuit (e.g., receiving the signal associated with the left column line in Fig. 4) being coupled to the first output (of the top left memristor within K+) and the second output (of the top left memristor within K–) of each column circuit (e.g., associated with the pair X1 and –X1), the output excitatory neuron circuit having an output (e.g., associated with y1).
MIAO is silent regarding further details of the neuron circuits, thus does not disclose that they are memristor neuron circuits.
However, PICKETT suggests a memristor neuron circuit configuration (e.g., Fig. 3, including the memristors M1 and M2, as applied to 506 and 512-520 in Fig. 5) for providing a signal associated with a synapse circuit (e.g., an interconnection between 506 and 512-520 in Fig. 5, with reference paragraph [0037] “the interconnections may include a variable resistor (such as a nonvolatile memristor)”, paragraph [0039] “If resistive elements are included in the interconnections, the electrical resistance of the resistive elements may be random, programmable or fixed. For example, programmable resistive elements may be memristors”, paragraph [0044] “The interconnections between these nodes … have varying weights” and paragraph [0034] “take the form of a crossbar array having at least one crossbar layer”).  
YI also suggests a memristor neuron circuit configuration (e.g., Fig. 1(c)) for providing a signal associated with a synapse circuit (e.g., Abstract and Discussion).
The above configuration of PICKETT or YI would be applicable and useful for the neuron circuits of MIAO, providing a high speed, low energy, highly scalable neuron circuit with fabrication flexibility (e.g., paragraph [0013] of PICKETT; also, Abstract and Discussion of YI).  
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to adapt the memristor neuron circuit configuration of PICKETT or YI for the neuron circuits of MIAO, for the purpose of providing a high speed, low energy, highly scalable neuron circuit with fabrication flexibility (e.g., paragraph [0013] of PICKETT; also, Abstract and Discussion of YI).

Regarding claim 2, MIAO, as modified above, discloses the circuit of claim 1: wherein each first synapse circuit and each second synapse circuit comprises a passive memristor synapse circuit (e.g., the passive memristors in Fig. 4 of MIAO).

Regarding claims 3 and 17, MIAO, as modified above, discloses the circuit of claim 1 and the method of claim 16: wherein each respective excitatory memristor neuron circuit and [a] respective first synapse circuit coupled to the respective excitatory memristor neuron circuit has a positive or a zero convolutional weight (e.g., associated with X1 and a corresponding memristor within K+ in Fig. 4 of MIAO, with reference to paragraphs [0015], [0016], [0046] and [0057] of MIAO “K+ … positive … convolution kernel values”); and wherein each respective inhibitory memristor neuron circuit and [a] respective second synapse circuit coupled to the respective inhibitory memristor neuron circuit has a negative convolutional weight (e.g., associated with –X1 and a corresponding memristor within K– in Fig. 4 of MIAO, with reference to paragraphs [0015], [0016], [0046] and [0057] of MIAO “K– … negative convolution kernel values”).

Regarding claims 4 and 18, MIAO, as modified above, discloses the circuit of claim 1 and the method of claim 16, wherein each respective excitatory memristor neuron circuit (e.g., the configuration in Fig. 1(c) of YI, as adapted for providing the signals associated with X1, Xi, etc. in Fig. 4 of MIAO, in the above combination) comprises: a first negative differential resistance (NDR) device biased with a first voltage source; a second negative differential resistance (NDR) device biased with a second voltage source, wherein the first voltage source and the second voltage source are opposite polarities; a first capacitor coupled to ground and coupled to a first node of the first NDR device; a first load resistor coupled between an input node of the excitatory active memristor neuron circuit or the self-excitatory active memristor output neuron circuit and the first capacitor; a second capacitor coupled to ground; and a second load resistor coupled between the first capacitor and the second capacitor, and coupled to a first node of the second NDR device; wherein the first node of the second NDR device forms an output node of the excitatory memristor neuron circuit; wherein the first voltage source is a negative voltage source; and wherein the second voltage source is a positive voltage source (the configuration of Fig. 1(c) of YI is substantially same as that of Fig. 1E of the present application and as claimed herein).

Regarding claims 8 and 19, MIAO, as modified above, discloses the circuit of claim 1 and the method of claim 16, wherein each respective inhibitory memristor neuron circuit (e.g., the configuration in Fig. 1(c) of YI, as adapted for providing the signals associated with –X1, –Xi, etc. in Fig. 4 of MIAO, in the above combination) comprises: a first negative differential resistance (NDR) device biased with a first voltage source; a second negative differential resistance (NDR) device biased with a second voltage source, wherein the first voltage source and the second voltage source are opposite polarities; a first capacitor coupled to ground and coupled to a first node of the first NDR device; a first load resistor coupled between an input node of the inhibitory active memristor neuron circuit and the first capacitor; a second capacitor coupled to ground; and a second load resistor coupled between the first capacitor and the second capacitor, and coupled to a first node of the second NDR device; wherein the first node of the second NDR device forms an output node of the inhibitory active memristor neuron circuit; wherein the first voltage source is a positive voltage source; and wherein the second voltage source is a negative voltage source (the configuration of Fig. 1(c) of YI, adapted for providing the signals associated with –X1, –Xi, etc. in Fig. 4 of MIAO, would be substantially same as that of Fig. 1F of the present application and as claimed herein).

Regarding claims 5 and 9, MIAO, as modified above, discloses the circuits of claims 4 and 8 wherein: a third load resistor coupled between the first capacitor and the first node of the first NDR device (e.g., including a parasitic resistance between C1 and X1 in Fig. 1(c) of YI, in the above combination); and a fourth load resistor coupled between the second capacitor and a first node of the second NDR device (e.g., including a parasitic resistance between C2 and X2 in Fig. 1(c) of YI, in the above combination).

Regarding claims 6 and 10, MIAO, as modified above, discloses the circuits of claims 4 and 8 wherein: at least one of the first and second NDR devices comprises a vanadium dioxide layer (e.g., with reference to the caption of Fig. 1 of YI “VO2 active memristor nano-crossbar device (X1 or X2 in (c))”, in the above combination).

Regarding claims 7 and 11, MIAO, as modified above, discloses the circuits of claims 4 and 8 wherein: the first and second voltage sources are configured to bring the first and second negative differential resistance (NDR) devices close to their respective Mott insulator-to-metal transition (in the above combination, the configuration of Fig. 1(c) of YI is substantially same as that of Fig. 1E of the present application, and the configuration of Fig. 1(c) of YI, adapted for providing the signals associated with –X1, –Xi, etc. in Fig. 4 of MIAO, would be substantially same as that of Fig. 1F of the present application, thus include the function claimed herein; see also Figs. 1 (c) and 1(e) of YI).

Regarding claims 12 and 20, MIAO, as modified above, discloses the circuit of claim 1 and the method of claim 16: wherein the two-dimensional crossbar array further comprises a plurality of columns (e.g., the columns in Fig. 4 of MIAO), wherein each column has a plurality of column circuits (e.g., associated with the pair X1 and –X1, the pair Xi and –Xi, etc.) and each column circuit in a respective column is coupled to a respective row input (e.g., the row input for the pair X1 and –X1, etc.).

Regarding claims 13 and 21, MIAO, as modified above, discloses the circuit of claim 1 and the method of claim 16: wherein a respective excitatory memristor neuron circuit does not fire if the respective row input coupled to the respective excitatory memristor neuron circuit is below a threshold or has a negative value (e.g., a positive threshold switching/ firing associated with X1, Xi, etc. in Fig. 4 of MIAO, as modified above, with reference to paragraphs [0023] and [0029]-[0031] of PICKETT “When a sub-threshold input voltage is applied, the response of the neuristor is minimal. … when a super-threshold input is applied, the output of the neuristor is substantially greater” and “When an input is received that is below the threshold, a minimal output voltage is generated. … when the input voltage exceeds the threshold for switching …, this triggers the neuristor to fire”, as applied to MIAO, in the above combination); and wherein a respective inhibitory memristor neuron circuit does not fire if the respective row input coupled to the respective excitatory memristor neuron circuit is above a threshold or has a positive value (e.g., a negative threshold switching/ firing associated with –X1, –Xi, etc. in Fig. 4 of MIAO, as modified above, with reference to paragraphs [0023] and [0029]-[0031] of PICKETT highlighted above, as applied to MIAO, in the above combination).


Response to Arguments
Applicant’s arguments in Remarks, filed 16 September 2022, have been considered.
Regarding the previous 112 rejections, the previous rejections of claims 3 and 7 have been maintained above.  See the above 112 rejections for more details.

Regarding the previous 103 rejections, the applicant’s arguments are deemed not persuasive.
First, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification (MPEP 2111 and 2111.01).
In response to the arguments on page 15 through the top half of page 16 of Remarks, the matrices K+ and K[Symbol font/0x2D] in Fig. 4 of Miao (and in Fig. 6) are associated with a “neuron node” (e.g., paragraphs [0015] and [0016]) in a neural network of convolutional layers, thus the input circuits providing the positive input voltage signals associated with X1…Xi represent excitatory neuron circuits, and the input circuits providing the negative input signals associated with –X1…–Xi represent inhibitory neuron circuits, corresponding to a neuron node (also, with reference to paragraph [0006] “The input module converts the input signal into the input voltage pulse signal required by the convolutional neural network module, and then transmit the input voltage pulse signal into the convolutional neural network module”).  
No further distinguishing details are recited in the claim.  
Also, as a reference, each activation function circuit f(.) in Fig. 4 includes positive and negative output circuits for the signals y and –y, which serves as input circuits in Fig. 6.  

In response to the arguments in the bottom half of page 16 through the top of page 17 of Remarks, the activation function circuit f(.) in Fig. 4 is a non-linear circuit (e.g., with reference to paragraph [0058] “sigmoid function, tan h function, ReLU function, ELU function and PReLU function”) including a first portion to output a positive voltage signal y and a second portion to output a negative voltage signal –y.  Miao also implies different pulse amplitudes for such voltage signals (e.g., with reference to paragraphs [0010], [0044] and [0051]).  Therefore, the circle in the activation function circuit f(.) does not represent a logical inverter as the applicant appears to assert, but rather symbolizes a nonlinear analog circuit to output an analog voltage pulse signal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (related to the amendment) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is 571-272-1870.  The examiner can normally be reached M-F 8:30 am - 4:30 pm ET.
To request and schedule an interview, the applicant is advised to use the USPTO Automated Interview Request (AIR) Form at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html (or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824